Citation Nr: 0919906	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected residuals of a gunshot wound of the 
right shoulder with tendonosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1965 to November 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in North Little Rock, 
Arkansas.  

This case was previously remanded by the Board in November 
2007 to provide the Veteran with an opportunity to testify at 
a Video hearing.  In a letter received by VA in February 
2008, the Veteran indicated that he did not wish to proceed 
with a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's asserted in a letter received by VA in July 
2007 that his disorder had worsened.  Specifically, the 
Veteran claimed that his disability had worsened since the 
July 2007 RO opinion increasing the Veteran's disability 
rating to 10 percent.  The Veteran also asserted in a letter 
received by VA in September 2007 that his previous VA 
examination of August 2006 did not correctly convey his 
reported symptomatology during the examination and the 
Veteran indicated that he would be willing to appear for 
another VA examination.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381.  
Since the Veteran has alleged that his disability has 
worsened since the August 2006 VA examination, and since the 
Veteran has alleged that this previous VA examination was 
inadequate, the Board concludes that the Veteran should be 
presented with the opportunity to appear before a new VA 
examination before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the Veteran for 
an appropriate VA examination of the right 
shoulder.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  The examiner 
should opine as to the current severity of 
the Veteran's service-connected residuals 
of a gunshot wound to the right shoulder, 
describing in detail any worsening of 
symptomatology noted upon examination.  In 
doing so, the examiner must indicate 
whether there is any limitation of motion 
of the right shoulder, to include as due 
to pain.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
outlined in the report.  

2. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claim.  If the 
claim remains denied, the AMC should issue 
a supplemental statement of the case (SSOC) 
and afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




